Citation Nr: 1107203	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-07 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to December 
1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Albuquerque, New Mexico.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served on active duty from December 1941 to 
December 1945.  

2.   In July 2010, the Board received notice of the Veteran's 
death on February [redacted], 2010.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It has been brought to the attention of the Board that, 
unfortunately, the Veteran died during the pendency of the 
appeal.  A certificate of death is not of record.  However, in 
July 2010, the Board processed an SSA inquiry which shows that 
the Veteran died in February 2010.  The Board finds that this 
document provides sufficient verification of the Veteran's death.

As a matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the Veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) 
(West 2002 & Supp. 2010); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).


ORDER

The appeal is dismissed.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


